Exhibit 10.4

DWF: AF/CJM/2016677.5

 

LOGO [g361089dwf.jpg]

2018

DISPOSITION

by

QUOTIENT BIOCAMPUS LIMITED

in favour of

ROSLIN ASSETS LIMITED

SUBJECTS: 5 James Hamilton Way, Milton Bridge, Penicuik EH26 0BF

 

1



--------------------------------------------------------------------------------

WE, QUOTIENT BIOCAMPUS LIMITED, a company incorporated under the Companies Acts
in Scotland with Company Number SC514165 and having our Registered Office at
Douglas Building, Pentlands Science Park, Bush Loan, Penicuik, Midlothian EH26
0PL registered proprietors of the subjects and others hereinafter disponed IN
CONSIDERATION of the sum of FOURTEEN MILLION NINE HUNDRED AND FIFTY HUNDRED
THOUSAND POUNDS (£14,950,000) STERLING paid to us by ROSLIN ASSETS LIMITED, a
company incorporated under the Companies Acts in England and Wales with Company
Number 10893348 and having their Registered Office at 5th Floor, Maybrook House,
40 Blackfriars Street, Manchester M3 2EG of which sum we hereby acknowledge
receipt and discharge them HAVE SOLD and DO HEREBY DISPONE to and in favour of
the said Roslin Assets Limited and to their successors and assignees whomsoever
heritably and irredeemably ALL and WHOLE that plot or area of ground together
with the buildings and others erected thereon extending to 3.18 hectares or
thereby known as and forming 5 James Hamilton Way, Milton Bridge, Penicuik EH26
0BF (formerly known as Site 3, Biocampus, Roslin) being the subjects registered
in the Land Register of Scotland under Title Number MID197810; WITH ENTRY as at
23 March 2018 subject to (i) the Lease between Quotient Biocampus Limited and
Alba Bioscience Limited dated 14 July 2017 and registered in the Land Register
of Scotland under Title Number MID166779 and registered in the Books of Council
and Session on 26 January 2018 as amended by Minute of Variation between
Quotient Biocampus Limited and Alba Bioscience Limited dated 8 March 2018 and to
be registered in the Land Register of Scotland and to be registered in the Books
of Council and Session and (ii) the Lease between Scottish Enterprise and SP
Distribution PLC dated 15 and 16 March and 19 April 2017 and registered in the
Land Register of Scotland under title number MID186976 (“the Leases”); and we
grant warrandice but excluding therefrom the Leases; And we undertake and agree
that if and to the extent that by delivery of these presents to the said Roslin
Assets Limited we are not, or are not fully, divested of our whole right, title
and interest in the subjects hereby disponed, the same shall be held by us
following the delivery of these presents in trust for the sole benefit of the
said Roslin Assets Limited but provided that our duties as trustee are purely to
hold such title in trust for the said Roslin

 

2



--------------------------------------------------------------------------------

Assets Limited and do not include any other duties of a trustee which would
otherwise be implied by law: IN WITNESS WHEREOF these presents consisting of
this and the preceding page are executed as follows by the said Quotient
Biocampus Limited as follows:-

 

/s/ Andrew Gordon Robb

   

/s/ Roland Boyd

Signature of Witness     Signature of Director / Authorised Signatory Andrew
Gordon Robb     Roland Boyd Full name of above (print)     Full name of above
(print) 1 Peacock Avenue     23/3/2018     Date of Signing Bonnyrigg    
Penicuik Address     Place of Signing

 

3